Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 February 2022 has been entered.

Response to Arguments
2.	Applicant’s arguments, see page 6, line 10, filed 07 May 2021, with respect to the rejections of Claims 18, 20, 26, and 36-37 under 35 U.S.C. 112 as being indefinite have been fully considered and are, in light of the claim amendments made, persuasive. Thus, said rejections have been withdrawn.
3.	Applicant’s arguments, see page 6, line 18, filed 07 May 2021, with respect to the rejection of Claims 16-23 and 26-35 under 35 U.S.C. 103 as being unpatentable over Hassan et al. (United States Patent Publication No. US 2016/0011499 A1), hereinafter Hassan, and further in view of Park et al. (United States Patent Publication No. US 2017/0068157 A1), hereinafter Park, utilizing Mistrik et al. (2017) “Optical Properties of Electronic Materials: Fundamentals and Characterization.” Springer Handbook of Electronic and Photonic Materials, hereinafter Mistrik, as a teaching reference; and Claims 36-37 under 35 U.S.C. 103 as being unpatentable over Hassan et al. (United States Patent Publication No. US 2016/0011499 A1), hereinafter Hassan, and further in view of Park et al. (United States Patent Publication No. US 2017/0068157 A1), hereinafter Park, and further in view of Mitamura (United States Patent Publication No. US 2015/0017275 A1), hereinafter Mitamura; have been fully considered and, in view of the claim amendments made, are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Qi et al. (United States Patent Publication No. US 2017/0315438 A1), hereinafter Qi.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
5.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 16-23 and 26-35 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al. (United States Patent Publication No. US 2016/0011499 A1), hereinafter Hassan, and further in view of Qi et al. (United States Patent Publication No. US 2017/0315438 A1), hereinafter Qi, utilizing Mistrik et al. (2017) “Optical Properties of Electronic Materials: Fundamentals and Characterization.” Springer Handbook of Electronic and Photonic Materials, hereinafter Mistrik, as a teaching reference.
7.	Regarding Claims 16-23, Hassan teaches (Paragraphs [0009-0012]) a substrate. Hassan teaches (Paragraphs [0009-0012 and 0033]) a plurality of alternately stacked first reflective layers and second reflective layers formed over the substrate. Hassan teaches (Paragraphs [0009-0012, 0035, and 0057-0058]) an absorption layer comprising an absorber over the plurality of alternately stacked first and second reflective layers. Hassan teaches (Paragraphs [0054]) forming a pattern in the absorption layer. Mistrik teaches that the index of refraction and extinction coefficient of a material are intrinsic, inherent properties of a material and dependent upon the energy or wavelength of light used. Given that Hassan teaches absorption layers comprising materials and at thicknesses disclosed in the instant application, the absorption layers taught by Hassan inherent have the indexes of refraction and extinction coefficients claimed in the instant application. Hassan teaches (Paragraphs [0009-0012, 0035, and 0057-0058]) the absorber having a thickness ranging from 33.5 nm to 43.5 nm. Hassan teaches (Paragraph [0034]) a capping layer formed between the plurality of alternately stacked first and second reflective layers and the absorption layer. Hassan teaches (Paragraph [0034]) the capping layer comprises ruthenium. Hassan teaches (Paragraphs [0009-0012 and 0033]) the plurality of alternately stacked first and second reflective layers includes a plurality of pairs of molybdenum and silicon layers. Hassan teaches (Paragraphs [0009-0012, 0035, and 0057-0058]) the absorber comprises a material selected from the group consisting of Sn, Ni, or Te. Hassan teaches (Paragraphs [0009-0012, 0035, and 0057-0058]) the absorber having a thickness ranging from 35.5 nm to 39.5 nm.
8.	Regarding Claims 26-31, Hassan teaches (Paragraphs [0009-0012]) a substrate. Hassan teaches (Paragraphs [0009-0012 and 0033]) a plurality of alternately stacked first reflective layers and second reflective layers formed over the substrate. Hassan teaches (Paragraphs [0009-0012, 0035, and 0057-0058]) forming an absorption layer over the plurality of alternately stacked first and second reflective layers. Hassan teaches (Paragraphs [0054]) forming a pattern in the absorption layer. Mistrik teaches that the index of refraction and extinction coefficient of a material are intrinsic, inherent properties of a material and dependent upon the energy or wavelength of light used. Given that Hassan teaches absorption layers comprising materials and at thicknesses disclosed in the instant application, the absorption layers taught by Hassan inherent have the indexes of refraction and extinction coefficients claimed in the instant application. Hassan teaches (Paragraph [0034]) forming a capping layer between the plurality of alternately stacked first and second reflective layers and the absorption layer. Hassan teaches (Paragraphs [0009-0012 and 0033]) the plurality of alternately stacked first and second reflective layers includes a plurality of pairs of molybdenum and silicon layers. Hassan teaches (Paragraphs [0009-0012, 0035, and 0057-0058]) the absorber has a thickness ranging from 27.5 nm to 31.5 nm.
9.	Regarding Claims 32-35, Hassan teaches (Paragraphs [0009-0012]) a semiconductor substrate. Hassan teaches (Paragraph [0034]) forming a photoresist layer over the semiconductor substrate. Hassan teaches (Paragraph [0034]) selectively exposing the photoresist layer to actinic radiation that is reflected off a reflective mask. Hassan teaches (Paragraphs [0009-0012, 0035, and 0057-0058]) a patterned absorber. Mistrik teaches that the index of refraction and extinction coefficient of a material are intrinsic, inherent properties of a material and dependent upon the energy or wavelength of light used. Given that Hassan teaches absorption layers comprising materials and at thicknesses disclosed in the instant application, the absorption layers taught by Hassan inherent have the indexes of refraction and extinction coefficients claimed in the instant application. Hassan teaches (Paragraphs [0009-0012, 0035, and 0057-0058]) the patterned absorber has a thickness ranging from 33.5 nm to 43.5 nm. Hassan teaches (Paragraphs [0009-0012, 0035, and 0057-0058]) the absorber has a thickness ranging from 35.5 nm to 39.5 nm. 
10.	Hassan however fails to specifically disclose forming a black border surrounding the pattern in the absorption layer. Furthermore, Hassan however fails to specifically disclose the black border extending from the absorption layer into the substrate to a depth below a surface of the substrate.
11.	Qi teaches (Paragraph [0011]) forming a black border surrounding the pattern in the absorption layer. Qi teaches (Paragraph [0021-0027]) the black border extends from the absorption layer into the substrate to a depth below a surface of the substrate. Qi teaches (Paragraph [0022]) the black border region extending in to the substrate prevents radiation overlap and over exposure of the design circuit elements at the edges and corners.
12.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hassan to incorporate the teachings of Qi to comprise forming a black border surrounding the pattern in the absorption layer and for the black border extends from the absorption layer into the substrate to a depth below a surface of the substrate. Doing so would result in prevention of radiation overlap and over exposure of the design circuit elements at the edges and corners, as recognized by Qi.

13.	Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al. (United States Patent Publication No. US 2016/0011499 A1), hereinafter Hassan, and further in view of Qi et al. (United States Patent Publication No. US 2017/0315438 A1), hereinafter Qi, and further in view of Mitamura (United States Patent Publication No. US 2015/0017275 A1), hereinafter Mitamura.
14.	Regarding Claim 36, Hassan further in view of Qi teaches all limitations of Claim 32 of the present application, as detailed above. However, Hassan further in view of Qi fails to explicitly teach the absorber comprising an alloy of two or more of Sn, Ni, and Te.
15.	Mitamura teaches (Paragraphs [0118 and 0139]) the absorber is comprising an alloy of two or more of Sn, Ni, and Te. Mitamura teaches (Paragraphs [0117 and 0138]) the use of the absorber therein disclosed makes it possible to widen the selection range of absorption characteristics of light.
16.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hassan further in view of Qi to incorporate the teachings of Mitamura wherein the absorber comprises an alloy of two or more of Sn, Ni, and Te. Doing so would result in the widening of the selection range of absorption characteristics of light, as recognized by Mitamura.
17.	Regarding Claim 37, Hassan further in view of Qi teaches all limitations of Claim 16 of the present application, as detailed above. However, Hassan further in view of Qi fails to explicitly teach the absorber comprising an alloy of two or more of Sn, Ni, Te, Co, In, and Sb.
18.	Mitamura teaches (Paragraphs [0118 and 0139]) the absorber is comprising an alloy of two or more of Sn, Ni, Te, Co, In, and Sb. Mitamura teaches (Paragraphs [0117 and 0138]) the use of the absorber therein disclosed makes it possible to widen the selection range of absorption characteristics of light.
19.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hassan further in view of Qi to incorporate the teachings of Mitamura wherein the absorber comprises an alloy of two or more of Sn, Ni, Te, Co, In, and Sb. Doing so would result in the widening of the selection range of absorption characteristics of light, as recognized by Mitamura.

Conclusion
20.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
21.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
22.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        11/01/2022